Case 2:18-cv-09526-SJO-PJW Document 21 Filed 06/11/19 Page 1 of 2 Page ID #:79



                        UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

    TOMMIE DONALDSON,                          §
                                               §
                  Plaintiff,                   §    Civil Action No. 2:18-cv-09526-SJO-PJW
                                               §
                  v.                           §
                                               §
    HALSTEAD FINANCIAL SERVICES,               §
    LLC,                                       §
                                               §
                  Defendant.                   §
                                               §


                           NOTICE OF VOLUNTARY DISMISSAL


    TO THE CLERK:

           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily

    dismisses the Complaint with prejudice.




    Dated: June 11, 2019                       /s/ Amy L. B. Ginsburg
                                               Amy L. B. Ginsburg, Esq.
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
                                               Ambler, PA 19002
                                               Phone: 215-540-8888
                                               Fax: 215-540-8817
                                               Email: teamkimmel@creditlaw.com
Case 2:18-cv-09526-SJO-PJW Document 21 Filed 06/11/19 Page 2 of 2 Page ID #:80




                                CERTIFICATE OF SERVICE

           I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and correct copy of

    the Notice of Voluntary Dismissal in the above-captioned matter, upon the following via

    CM/ECF system:


    Halsted Financial Services, LLC
    PO Box 828
    Skokie, IL 60076-0828


    June 11, 2019                                /s/ Amy L. B. Ginsburg
                                                 Amy L. B. Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
                                                 30 East Butler Pike
                                                 Ambler, PA 19002
                                                 Phone: 215-540-8888
                                                 Fax: 215-540-8817
                                                 Email: teamkimmel@creditlaw.com
